Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 30-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Werner et al. (U.S. Application Pub. No. 2008/0049498 A1) 
	Werner et al. discloses the following claimed subject matter:
Re-claim 30, a memory circuit (400; fig.4) for a print component comprising: a plurality of I/O pads (shown as Analog input/output to Memory array), including an analog pad (402), to connect to a plurality of signal paths which communicate operating signals to the print component (see consumer recording media and many application; ¶ [0076], [0082]); a memory component (416) to store memory values associated with the print component; and a control circuit (429) to, in response to a sequence of operating signals on the I/O pads representing a memory read (435), provide an analog signal to the analog pad to provide an analog electrical value at the analog pad (450 or 454) representing stored memory values selected by the memory read. (see ¶ [0099])

Re-claim 31, the memory circuit in response to a sequence of operating signals on the I/O pads representing a memory write (414; fig.4), the control circuit to update the stored memory elements identified by the memory write. (¶ [0155]-[0160])

Re-claim 32, the memory circuit in response to a sequence of operating signals on the I/O pads representing non-memory read function which access the analog pad, the control circuit to provide an analog signal to the analog pad to provide an analog electrical value at the analog pad representing stored memory values corresponding to the non-memory read functions. (¶ [0098]-[0101])

Re-claim 33, wherein the non-memory read function comprising a read of at least one analog component. (435; fig.4)

Re-claim 34, wherein the at least one analog component comprising at least one sense circuit. (¶ [0082]-[0086], [0185, fig.43)

Re-claim 35, wherein the analog pad being an analog sense pad. (¶ [0082]-[0086], [0185, fig.43)

Re-claim 36, wherein the analog pad connected to an analog sense circuit. (¶ [0212]-[0214])

Re-claim 37, wherein the memory values of the memory circuit to supplement an array of memory elements of the print component. (¶ [0082]-[0086]; fig.4)

Re-claim 38, wherein the memory component and control circuit being on a same die. (¶ [0082]-[0086]; fig.4)

Re-claim 39, wherein the memory component comprising an array of memory cells storing the memory values. (see Werner et al., ¶ [0155]-[0160])

Re-claim 40, wherein the memory component comprising a look-up table of memory values. (see Werner et al., memory cell such as SRAM, ¶ [0084], [0213]-[0214]; also fig.18, ¶ [0125], I/O with multiplexer circuit can be used as LUT)

Re-claim 41, wherein the memory circuit to be coupled in parallel (as shown by 442 of memory array 416 in parallel configuration, fig.4) with the print component. (see consumer recording media and other applications, ¶ [0076]; [0082-0086])

Re-claim 42, a print component (see consumer recording media and many application; ¶ [0076]) comprising: a number of I/O pads, including an analog pad, to communicate operating signals for controlling operation of the print component; a fluidic ejection circuit coupled to the I/O pads and including an array of fluid actuators; and a memory circuit coupled to the I/O pads, the memory circuit including: a memory component to store memory values associated with the print component; and a control circuit, in response to a sequence of operating signals being communicated by the I/O pads representing a memory read, to provide an analog signal on the analog pad representing the stored memory values corresponding to the memory read. (the print component includes features that are analogous to those recited in independent claim 30. Therefore, argument as stated above is applicable) 



Re-claim 44, wherein in response to a sequences of operating signals on the I/O pads representing non-memory read functions which access the analog pad, the control circuit to provide an analog signal to the analog pad to provide an analog electrical value at the analog pad representing stored memory values corresponding to the non-memory read functions. (see Werner et al., ¶ [0098]-[0101])

Re-claim 45, wherein the analog pad being an analog sense pad. (¶ [0082]-[0086], [0185, fig.43)

Re-claim 46, wherein the analog pad connected to an analog sense circuit. (¶ [0212]-[0214])

Re-claim 47, wherein the fluidic ejection circuit including an array of memory elements, the memory values of the memory circuit to supplement the array of memory elements. (see Werner et al., ¶ [0077]-[0079], [0082-0086])

Re-claim 48, wherein the fluidic circuit and the memory circuit being separate dies. (see Werner et al., ¶ [0077]-[0079], [0082-0086])

Re-claim 49, wherein the memory component comprising an array of memory cells storing the memory values. (see Werner et al., ¶ [0155]-[0160])



Re-claim 51, wherein the memory circuit coupled to the I/O pads in parallel (as shown by 442 of memory array 416 in parallel configuration, fig.4) with the fluidic ejection circuit. (see consumer recording media and other applications, ¶ [0076]; [0082-0086])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Anderson et al. (U.S. Application Pub. No. 2018/0086122 A1) in view of prior art of record to Werner et al. 
Anderson et al. (fig.4) discloses the following claimed print component comprising: a plurality of fluidic ejection dies (40), each die including: an array of fluid actuators (42), and an array of memory elements (70), each memory element to store a data bit representing data associated with the print component (80, ¶ [0020]); a number of I/O pads to communicate operating signals for controlling operation of the print component (¶ [0020]-[0021]), including an analog sense pad connected in parallel 
Werner et al., as noted in the above rejection, discloses a control circuit, in response to a sequence of operating signals being communicated by the I/O pads representing a memory read of memory elements of the fluidic ejection dies, to provide an analog signal at the analog sense pad representing stored memory values corresponding to memory elements identified by the memory read. Since both Anderson et al. and Werner et al. are in the same field of using a sequence of operating signals being communicated by the I/O pads representing a memory read, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the control circuit taught by Werner et al. in the fluid dispensing system. The reasons for doing such would have been to provide the analog signal at the analog sense pad representing stored memory values corresponding to memory elements identified by the memory read without the use of the D/A conversion.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 8,064,266 to Roohparvar.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

September 10, 2021